Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record but not relied upon include: Gamez-Pozo et al (Neoplasia, 2012, 14:1144-1152); Morris et al (Oncogene, 2010, 29:2104-2117); and Sivanand et al (Science Translational Medicine, 2012, 4:137ra75, internet pages 1-17).
Gamez-Pozo et al teach measuring microRNA biomarkers in RCC patient blood samples both before sunitinib therapy (baseline) and after administration of sunitinib therapy and compared, wherein hsa-miR-141, hsa-miR-31 and hsa-miR-34a biomarkers were associated with poor or prolonger responders to therapy, and wherein SFRP1 is a gene validated as targeted by these microRNA biomarkers (Table W2; Materials and Methods). Gamez-Pozo et al do not teach measuring SFRP1 levels in the patient samples, comparing the levels, and continuing administration of sunitinib when the levels of SFRP1 is higher after treatment than the baseline level.
Morris et al teach (Discussion, p. 2111, col. 2): “SFRP1 encodes a negative regulator the Wnt/betacatenin pathway. Thus, SFRP1 molecules bind to and sequester Wnt molecules away from their cognate receptors, the Frizzled family. Activation of the Wnt/ beta-catenin pathway is associated with upregulation of a range of oncogenic targets (for example, Cyclin D1, vascular endothelial growth factor, cMYC and cMET) implicated in the pathogenesis of cancer. We detected SFRP1 promoter methylation in 34% of RCC compared with 68% in the study of Dahl et al. (2007). Reexpression of 
Sivanand et al teach measuring SFRP1 biomarker expression in RCC patient samples and in RCC tumor xenografts and normal tissue, and determined SFRP1 expression is decreased in patient RCC and tumor xenografts compared to normal tissue (Figure 3). Sivanand et al teach treating RCC tumor xenografts in mice with sunitinib and determined that sunitinib substantially inhibited tumor growth (p. 9, col. 1; Fig. 6B and 6D). Sivanand et al do not teach measuring SFRP1 levels in patient samples both before and after therapy comprising sunitinib, comparing the levels, and continuing administration of sunitinib when the level of SFRP1 is higher after treatment than the baseline level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642